Zamarripa v. First Judicial Dist. Court, 103 Nev. 638, 640, 747 P.2d 1386,
                1387 (1987). NRS 34.020(3) provides that a writ of certiorari may be
                granted where a person has been prosecuted for violating a statute or
                municipal ordinance, an appeal has been taken from a justice court or
                municipal court, and on appeal, the district court has "passed upon the
                constitutionality or validity of such statute or ordinance." 1
                            The principles that govern the evaluation of a statute's
                constitutionality apply to CCMC § 8.04.126. See Silvar v. Eighth Judicial
                Dist. Court, 122 Nev. 289, 292, 129 P.3d 682, 684 (2006) (applying the
                presumption that a statute is constitutional to an ordinance). When
                challenged as being unconstitutional, a statute is interpreted based on its
                plain meaning. Sheriff, Clark Cnty. v. Burcham, 124 Nev. 1247, 1257, 198
                P.3d 326, 332 (2008). In so doing, we presume that a statute is
                constitutional, resulting in the challenger bearing a heavy burden to show
                that the statute is unconstitutional. Silvar, 122 Nev. at 292, 129 P.3d at
                684.
                            A statute may be unconstitutionally void for vagueness on two
                independent bases. State v. Castaneda, 126 Nev.           „ 245 P.3d 550,
                553 (2010). First, a statute is unconstitutionally vague "if it       fails to
                provide notice sufficient to enable persons of ordinary intelligence to

                       'Buckles raised his argument concerning the constitutionality of the
                CCMC § 8.04.126 for the first time in a supplemental briefing. Further,
                the argument did not appear within the scope of the district court's order
                for supplemental briefing. However, as the district court addressed the
                argument, we conclude that a petition for a writ of certiorari is
                appropriate as the district court elected to pass on the constitutionality of
                the statute.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                understand what conduct is prohibited." Silvar, 122 Nev. at 293, 129 P.3d
                at 685. Second, a statute is unconstitutionally vague if it "lacks specific
                standards" to guide its enforcement, so as "to prevent arbitrary and
                discriminatory enforcement." Id.
                            In Posters 'N' Things, Ltd. v. United States, 511 U.S. 513, 525-
                26 (1994), the United States Supreme Court concluded that the federal
                statute prohibiting the possession of drug paraphernalia, 21 U.S.C. § 857
                (current version at 21 U.S.C. § 863 (1990)), was not unconstitutionally
                vague. The court held that the statute provided "clear guidelines as to
                prohibited conduct" by listing items that "constitute Ed] per se drug
                paraphernalia."   Id. at 525. It further "minimize[d] the possibility of
                arbitrary enforcement and assist[ed] in defining the sphere of prohibited
                conduct under the statute" by listing factors "for assessing whether items
                constitute drug paraphernalia."    Id. at 526. Lastly, the Supreme Court
                recognized that the scienter requirement that it inferred in § 857 also
                "assists in avoiding any vagueness problem."            Id.    Given these
                considerations, we conclude that Buckles failed to demonstrate that
                CCMC § 8.04.126 fails to provide sufficient notice of what conduct is
                prohibited. CCMC § 8.04.126 has a scienter requirement in that it
                prohibits the use or possession with intent to use drug paraphernalia, as it
                is defined by NRS 453.554, to manufacture, grow, store, sell, or ingest a
                controlled substance. In addition, he failed to demonstrate that the
                ordinance lacks sufficient standards to prevent arbitrary or discriminatory
                enforcement. NRS 453.554(1) lists numerous examples of items that could
                be considered drug paraphernalia, and NRS 453.556 lists relevant factors
                to determine whether an object is drug paraphernalia. Therefore, we


SUPREME COURT
        OF
     NEVADA
                                                     3
(01 I947A
                conclude that CCMC § 8.04.126 is not unconstitutionally void for
                vagueness. Accordingly, we
                            ORDER the petition DENIED. 2




                                                                                    J.
                                                    Hardesty


                                                                                    J.



                                                                                    J.




                      2 111 its answer, the State asserted that consideration of this petition
                is barred by the doctrine of laches. Buckles filed his petition ten months
                after the district court affirmed his justice court conviction. See Hedland,
                 116 Nev. at 135, 994 P.2d at 697 (holding that eleven-month delay in filing
                petition for extraordinary relief warranted imposition of doctrine of
                laches). Such a delay suggests that he acquiesced to the district court's
                judgment. See Bldg. & Constr. Trades Council of N. Nev. v. State, ex rel.
                Public Works Bd., 108 Nev. 605, 611, 836 P.2d 633, 637 (1992)
                (considering "whether an implied wavier arose from the petitioner's
                knowing acquiescence in existing conditions" in deciding whether laches
                precludes consideration of writ). However, the State failed to allege that it
                suffered prejudice as a result of Buckles' delay in filing his writ petition.
                Id. (requiring showing of "circumstances causing prejudice to the
                respondent").



SUPREME COURT
     OF
   NEVADA
                                                      4
(0) 194Th en
                       cc:   Chief Judge, First Judicial District Court
                             State Public Defender/Carson City
                             Carson City District Attorney
                             Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                            5
(0) 1947A    .44t4i>